Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 19, 2021

                                        No. 04-20-00143-CV

    RANCHO VIEJO CATTLE COMPANY, LTD. and Rancho Viejo Management, LLC,
                             Appellants

                                                  v.

                                ANB CATTLE COMPANY, LTD.,
                                         Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2014CVQ-000162-D1
                            Honorable Jose A. Lopez, Judge Presiding

                                           ORDER
Sitting:                 Patricia O. Alvarez, Justice
                         Irene Rios, Justice
                         Beth Watkins, Justice

         This appeal is set for oral argument on Tuesday, February 23, 2021, at 9:00 a.m. Because of
ongoing power outages and related issues caused by extreme weather conditions, the panel has decided to
reset this oral argument. Oral argument in this appeal is reset for March 16, 2021, at 9:00 a.m.
         In accordance with the Texas Supreme Court’s emergency orders in response to the COVID-19
pandemic, the oral argument will be held through the Fourth Court of Appeals’ Zoom license. Counsel
will receive a separate e-mail that will contain a link for the oral argument.
           It is so ORDERED.

                                                                       PER CURIAM


Attested to: _____________________________
              MICHAEL A. CRUZ, Clerk of Court